1                              UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3    JOHN GLENN,                                           Case No. 3:18-cv-00524-MMD-WGC

4                                            Plaintiff                     ORDER

5           v.

6    ISIDRO BACA et al.,

7                                        Defendants

8

9           Plaintiff previously filed an application to proceed in forma pauperis and submitted

10   a civil rights complaint under 42 U.S.C. § 1983. (ECF Nos. 1, 1-1.) The Court has not yet

11   screened the Complaint.

12          Plaintiff now files a motion for voluntary dismissal. (ECF No. 3.) Under Federal

13   Rule of Civil Procedure 41(a)(1), a plaintiff may dismiss an action without a court order by

14   filing “a notice of dismissal before the opposing party serves either an answer or a motion

15   for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). The Court grants Plaintiff’s motion

16   to voluntarily dismiss this action because no responsive pleading has been filed in this

17   case. As such, the Court dismisses this action without prejudice.

18          For the foregoing reasons, it is ordered that the motion for voluntary dismissal

19   (ECF No. 3) is granted.
20          It is further ordered that this action is dismissed in its entirety without prejudice.

21          It is further ordered that the Clerk of the Court enter judgment accordingly.

22          DATED THIS 17th day of July 2019.

23

24                                                       MIRANDA M. DU
                                                         UNITED STATES DISTRICT JUDGE
25

26
27

28
